Title: To Benjamin Franklin from Thomas Paine, 9 July 1777
From: Paine, Thomas
To: Franklin, Benjamin


My Dear Sir
Philadelphia July 9th. 1777
The dispatches being made up yesterday I herewith inclose you the papers of last night and this morning. General Howe, by every preparation, is about leaving N. York and as he has already retreated from the Army which it was his business to conquer, it is impossible to say what may be his next movement, some suppose the North River to effect a junction with Burgoyne. But there are, I think, too many reasons against this Project; one of which is, that as they have no other army than this, they are obliged to make use of it as an Army of Observation on the motions of the French and Spaniards in the West Indies, and for that reason will, If they have any desention, keep it somewhere about the Coast: another objection against the North River is, the leaving our Army and a River of near 150 Miles in their rear, which Circumstances render the safe return of their fleet a matter of great doubt, and any considerable damage done to them in that Quarter would be like wounding an Eagle in the Wing. Mr. Gross in his English Antiquities mentions fire Arrows being used for disabling or destroying fleets but the Extract, which I have seen, gives no discription how the Machine was constructed by which they were thrown. He says Sir Richard Hawkins did incredible damage to the whole Squadron of Spanish Men of War on the Coast of Peru, and that admiral Watson in the East Indies last War used them in an engagement with Mons. D Ache, with great Success.
I have made a draft of a Bow, something on the Plan of the Steel Cross by which I think will throw an Iron Arrow across the Delaware. I purpose, enclosing the fire in a bulb near the Top.
  
I have shewn it to Mr. Rittenhouse who joins me in getting one made for experiment.
General Howe will probably give an Air to his retreat from the Jersies by saying that he endeavored in vain to bring General Washington to a General Action. If this reason be admitted it proves the Impossibility of his ever Conquering. The fact, however, is this. General Washington does not immediately Command above much more than half the Army, and could General Howe with his whole force bring General Washington to an Action with little more than half he would have done it. But whenever the latter collects his whole force together, either to receive or attack General Howe, he leaves the field to him.
In my former I informed you of my being appointed Secretary to the Committee for foreign Affairs, and requested you to send me the Reviews, Gentlemans and Universal Magazines and Parliamentary Registers for 74. 75. 76 and that I would account for them to Mr. Beach. Lest that Letter should miscarry, I renew my request in this, with any such other Pieces as you may be so kind as to favor me with. I intend towards the latter End of the Year to send for your approbation the plan on which I intend to conduct the History of this Revolution. I am Dear Sir with every wish for your health and happiness Your Obliged Humble Servant
T P—N
Please to present my best respects to Your worthy Colleagues.
 
Addressed: The Honble: Benjn Franklin LLD / Commissioner from Congress / at / Paris

Notations: T. Payne to BF. July 9th. 77. / Letters from J. Payn & J Lovell
